The parties having stipulated in writing that this case may be decided by a court of four justices, the decision is as follows: Order denying motion to compel purchaser to complete purchase reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. We are of opinion that respondent Brownsville Lumber Co., Inc., was not justified in rejecting title. The instrument filed in the form of a conditional bill of sale does not conform to the provisions of the Uniform Conditional Sales Act (Laws of 1922, chap. 642), and, therefore, the fixtures became part of the real estate and the judgment of foreclosure is res adjudicada as to any claim of M. Lehman & Sons Co., Inc. Further, the filing of the notice of mechanic’s lien by M. Lehman & Sons Co., Inc., constituted an election to treat the fixtures *875installed as real estate. (Kirk v. Crystal, 118 App. Div. 32; affd., 193 N. Y. 622.) Young, Kapper, Lazansky and Hagarty, JJ., concur.